Title: To George Washington from Thomas Chittenden, 14 November 1781
From: Chittenden, Thomas
To: Washington, George


                  
                     Sir,
                     State of Vermont, Arlington, Novemr 14th 1781
                  
                  The peculiar Situation and Circumstances with which this State for several Years last past has been attended, induces me to address your Excellency on a Subject which nearly concerns her Interest, and may have it’s Influence on the Common Cause of the States of America.
                  Placing the highest Confidence in your Excellency’s Patriotism in the Cause of Liberty, and Disposition to do equal Right & Justice to every Part of America (who have by Arms supported their Rights against the lawless Power of Great Britain,) I herein transmit the Measures by which this State have conducted her Policy, for the Security of its Frontiers; and as the Design & End of it was set on foot, and has ever since been prosecuted on an Honorable Principle (as the Consequences will fully evince) I do it with full Confidence that your Excellency will not improve it to the Disadvantage of this truly patriotic, suffering State.  Although the substance has already been communicated by Capt. Ezra Heacock, employed by Major General Lincoln, by your Excellency’s particular Direction, and who arrived here with the Resolutions of Congress of the Seventh Day of August last, which appeared in some Measure favourable to this State.  I then disclosed to him the Measures this State had adopted for her Security, which I make no Doubt has by him been delivered your Excellency.  And though I do not hesitate that you are well satisfied of the real Attachment of the Government of this State to the Common Cause, I esteem it nevertheless my Duty to this State, and the Common Cause at large, to lay before your Excellency in writing, the heretofore critical Situation of this State, and the Managment of its Policy, that it may opperate in your Excellency’s Mind, as a Barrier against the clamorous Aspersions of its numerous (and in many Instances potent) Adversaries.
                  It is the Misfortune of this State to join on the Province of Quebec, and the Waters of the Lake Champlain, which affords an easy Passage for the Enemy to make a Descent with a formidable Army on its Frontiers, and in to the Neighbourhood of the several States of New York New Hampshire and Massachusetts, who have severally laid Claims in Part or in whole to this State, and who have used every Art which they could devise to divide her Citizens, to set Congress against her, & finally to overturn the Government, and share its Territory among them.
                  The repeated Application of this State to the Congress of the United States, to be admitted into the federal union with them, upon the liberal Principles of paying a just Proportion of the Expences of the War with Great Britain, have been rejected, and Resolutions passed exparte, tending to create Schisms in the State, and thereby embarrass its Efforts, in raising Men & Money for the Defence of her Frontiers, and discountenancing the very Existence of the State.  Every Article belonging to the United States, even to Pick-Axes & Spades, has been by Continental Commissaries ordered out of this State, at a Time when she was erecting a Line of Forts in her Frontiers, at the same Time the State of New York, evacuated the Post of Skeensborough, for the avowed Purpose of exposing this State to the Ravages of the Common Enemy.
                  The British Officers in New York, being acquainted with the Public Disputes between this and the claiming States, and between Congress and this State, made Overtures to General Allen in a Letter, projecting that Vermont should be a Colony under the Crown of England, endeavouring at the same Time, to draw the People of Vermont into their Interest.  The same Day General Allen rec’d this Letter (which was in August 1780) he laid it before me and my Council, who under the critical Circumstances of the State, advised that no Answer, either oral or written should be returned, and that the Letter should be safely deposited ’till further Consideration, to which General Allen consented.
                  A few Months after, he rec’d a second Letter from the Enemy, and the same Council advised, that General Allen should send both Letters to Congress (inclosed in a Letter under his Signature) which he did, in hopes that Congress would admit Vermont into Union, but they had not the desired effect.
                  In the Fall of the Year 1780, the British made a Descent up the Lake Champlain, and captured the Forts George & Ann, and appeared in Force on the Lake.  This occasioned the Militia of this State, most generally to go forth to defend it.  Thus the Militia were encamped against the Enemy near Six Weeks, when General Allen rec’d a Flagg from them, with an Answer to my Letter, dated the preceeding July, to General Haldimand on the Subject of an Exchange of Prisoners.  This Flagg delivered a Letter to General Allen, from the Commanding Officer of the Enemy, who were then at Crown Point with Proposals for a Truce with the State of Vermont, during the negociating the Exchange of Prisoners—General Allen sent back a Flagg of his, to the Commanding Officer of the British, agreeing to the Truce, provided he would extend the same to the Frontier Posts of the State of New York, which was complied with, and a Truce took place, which lasted about Three Weeks.  It was chiefly owing to the Military Prowess of the Militia of this State, and the including the State of New York in the Truce, that Albany and Schenectady had not fell a Sacrifice to the Ambition of the Enemy that Campaign.
                  Previous to the retireing of the Enemy into Winter Quarters, Colonel Allen & Major Fay were Commissioned to negociate the proposed Exchange of Prisoners—They proceeded so far as to treat with the British commissioners on the Subject of their Mission, during which Time they were interchangeably entertain’d with Politics, which they treated in an affable Manner as I have been told; But no Cartel was settled, and the Campaign ended without the Effusion of Blood.
                  The Cabinet Council, in the Course of the succeeding Winter, finding that the Enemy in Canada were about 7,000 strong, and that Vermont must needs be their Object the ensuing Campaign, circular Letters were therefore sent from the supreme Executive Authority of this State, to the claiming States beforementioned, demanding of them to relinquish their Claims to this State, and inviting them to join in a Solid Union & Confederation, against the Common Enemy—Letters were also sent to your Excellency, and to the States of Connecticut & Rhod-Island.  Every of these Letters, stated the extreme Circumstances of this State, and implored their Aid and Alliance, giving them withal to understand, that it was out of the Power of this State, to lay in Magazines, and support a Body of Men sufficient to defend this State against the Force of the Enemy.  But to those Letters there has been no manner of Answer returned.
                  From all which it appeared that this State was devoted to the Destruction by the Sword of the Common Enemy.  It appeared to be the more unjustifiable that the State of Vermont should be thus forsook inasmuch as her Citizens struck the first offensive Blow against British Usurpation, by putting the Continent in possession of Ticonderoga, and more than 200 Peices of Cannon; with Crown Point, St John’s, and all Lake Champlain; their Exertions in defeating General Carleton in his Attempts to raise the Seige of St John’s, their assisting in penetrating Canada; Their Valour in the Battles of Hubbardton, Bennington, and at the Landing near Ticonderoga, assisting in the Capture of General Burgoyne, and by being the principal Barrier against the power of the Enemy in Canada ever since.
                  That the Citizens of this State have by Nature, an equal Right to Liberty and Independency with the Citizens of America in general, cannot be disputed; and that they have merited it from the United States, by their Exertions with them, in bringing about the present Glorious Revolution, is as evident a Truth, as any other which respects the acquired Right of any Community.  Generosity, Merit and Gratitude all conspire, in vindicating the Independence of Vermont; But, not withstanding the Arguments which have been exhibited in sundry Pamphlet’s, in favour of Vermont, which have been abundantly satisfactory to the impartial Part of Mankind, it has been in the Power of her external Enemies, to deprive her of Union, Confederation, or any equal Advantage in defending themselves against the Common Enemy.  The Winter being thus spent in fruitless Attempts to form Alliances, and no Advantages were procured in favour of this State, except that Massachusetts withdrew her Claim, on Conditions that the United States would concede to the Independence of Vermont; but that if they would not, they would have their Snack at the South End of its Territory.  Still New York and New Hampshire were strenuously opposed to the Independence of Vermont, and every Stratagem in their Power to divide, and subdivide her Citizens, were exerted; immagining that their Influence in Congress, and the certain Destruction (as they supposed) of the Inhabitants of this State by the Common Enemy, could not fail of finally accomplishing their Wishes.
                  In this Juncture of Affairs, the Cabinet of Vermont, projected the Extension of their Claim of Jurisdiction upon the States of New Hampshire and New York, as well to quit some of their own internal Divisions, occasioned by the Machinations of those two Governments, as to make them experience the Evils of intestine Broils, and strengthen this State against Insult.  The Legislature accordingly, extended their Jurisdiction to the Eastward of Connecticut River, to the old Mason Line, and to the Westward to Hudson’s River;  But in the Articles of Union, referred the Determination of the Boundary Lines, of Vermont and the respective claiming States, to the final Decision of Congress, or such other Tribunal as might be mutually agreed on by the contending Governments.  These were the principal Political Movements of the last Winter.
                  The last Campaign opening with a gloomy Aspect to the discerning Citizens of this State, being destitute of adequate Resources, and without any Alliance; and that from its local Situation to Canada, obliged to encounter the whole Force of that Province, or give up its Claim to Independence, and run away.
                  Vermont, being thus drove to Desparation by the injustice of those who should have been her Friends, was obliged to adopt Policy in the Room of Power.
                  And on the first Day of May last, Colonel Ira Allen was sent to Canada, to further negociate the Business of the Exchange of Prisoners, who agreed on a Time, Place, and other Particulars relating to the Exchange.  While he was transacting that Business, he was treated with great politeness, and entertained with political Matters, which Necessity obliged him to Humour, in that easy Manner that might serve the Interest of this State, in its extreme critical Situation, and that its Consequences might not be injurious to the United States.  The Plan suceeded.  The Frontiers of this State were not invaded, and Lord George Germain’s Letter, wrought upon Congress, and procured that from them, which the public Virtue of this People could not.
                  In the Month of July last, Major Joseph Fay was sent to the British Shipping on Lake Champlain, who compleated an Exchange of a Number of Prisoners, who were delivered at Skeensboro’, in September last; at which Time and Place, Colonel Allen and Major Fay had a Conferrence with the British Commissioners—And no Damage as yet had accrued to this, or the United States—from this Quarter. 
                  And in the Month of October last, the Enemy appeared in Force at Crown Point and Ticonderoga; but were manoeuvred out of their Expedition; and are returned into Winter Quarters in Canada, with great safety; that it  might be fulfilled which was spoken by the prophet.
                  "I will put my Hook in their Nose, and turn them back by the way which they came, and they shall not come into this City (alias Vermont) saith the Lord."
                  It remains that I congratulate your Excellency, and participate with you in the Joy of your capturing the haughty Cornwallis, and his Army; and assure your Excellency, that there are no Gentlemen in America, who enjoy the Glorious Victory, more than the Gentlemen of this State; and him who has the Honor to subscribe himself, Your Excellency’s devoted and most Obedient Humble Servant,
                  
                     Thos Chittenden
                     
                  
               